Judgment reversed upon the law, with costs, and complaint dismissed, with costs. The only authority of defendant’s employee was to attend with the marshal and identify the goods mentioned in the writ of replevin. The alleged assault and battery committed by him was committed without the scope of his authority. (Muller v. Hillenbrand, 227 N. Y. 448; Zucker v. Lannin Realty Co., Inc., 217 App. Div. 487; Feneran v. Singer Mfg. Co., 20 id. 574; McGrath v. Michaels, 80 id. 458; Weinstein v. Singer Manufacturing Co., 121 id. 708.) Lazansky, P. J., Kapper, Hagarty, Carswell and Scudder, JJ., concur.